                                                          1   KATHLEEN BLISS, ESQ.
                                                              Nevada Bar No. 7606
                                                          2   kb@kathleenblisslaw.com
                                                              KATHLEEN BLISS LAW PLLC
                                                          3   1070 West Horizon Ridge Parkway., Suite 202
                                                              Henderson, Nevada 89012
                                                          4   Telephone: 702.463.9074

                                                          5   Attorneys for Cole Lusby

                                                          6                               UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA
                                                          8
                                                                UNITED STATES OF AMERICA,                        CASE NO. 2:18-cr-00136-APG
                                                          9
                                                                                 Plaintiff,
                                                         10
                                                                                                                 STIPULATION TO CONTINUE
                                                                      vs.                                        SENTENCING HEARING
                                                         11
                                                                                                                 (First Request)
                                                                COLE LUSBY,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                                 Defendant.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15          IT IS HEREBY STIPULATED by and between Kathleen Bliss, Esq., counsel for

                                                         16   Defendant Cole Lusby, and Elham Roohani, Assistant United States Attorney, that the
                                                         17
                                                              Sentencing Hearing currently scheduled for June 1, 2021 at 1:30 p.m., be vacated and set to a
                                                         18
                                                              date and time convenient to this Court but no sooner than 30 days.
                                                         19
                                                                     The stipulation is entered for the following reasons:
                                                         20
                                                                     1.      On February 26, 2021, Mr. Lusby entered a plea of guilty to the superseding
                                                         21

                                                         22   indictment charging him with failure to register as a sex offender in violation 18 U.S.C. §

                                                         23   2250(a). ECF No. 133.
                                                         24          2.      Counsel for defendant represents to the Court and to government counsel that she
                                                         25
                                                              was made aware of scheduling conflicts on Wednesday May 5, 2021, that affect his sentencing
                                                         26
                                                              presentation to the Court. Specifically, the producer of a video about Mr. Lusby cannot be
                                                         27
                                                              completed by the sentencing date. There also are additional matters related to Mr. Lusby that
                                                         28

                                                                                                         Page 1 of 3
                                                          1   counsel for him is pursuing, related to sentencing factors under 18 U.S.C. § 3553.
                                                          2              4.     Defendant is not in custody and agrees to the proposed continuance.
                                                          3
                                                                         3.     Both parties agree to this continuance.
                                                          4
                                                                         4.     Denial of this request for a continuance would deny counsel for Mr. Lusby
                                                          5
                                                              sufficient time to effectively and thoroughly prepare for sentencing, taking into account due
                                                          6

                                                          7   diligence. Accordingly, a denial of this request for continuance could result in a miscarriage of

                                                          8   justice.

                                                          9              Dated this 5th day of May 2021.
                                                         10

                                                         11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                         13   /s/ Elham Roohani _____ ______                                /s/Kathleen Bliss_______
      HENDERSON NEVADA 89012




                                                              ELHAM ROOHANI, ESQ.                                           KATHLEEN BLISS ESQ.
                                                         14   Assistant U.S. Attorney                                       Counsel for Cole Lusby
                                    TEL – 702.463.9074




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                            Page 2 of 3
                                                          1
                                                                                         UNITED STATES DISTRICT COURT
                                                          2
                                                                                                DISTRICT OF NEVADA
                                                          3

                                                          4     UNITED STATES OF AMERICA,                        CASE NO. 2:18-cr-00136-APG-PAL
                                                          5                     Plaintiff,
                                                          6                                                      ORDER
                                                                     vs.
                                                          7     COLE LUSBY,
                                                          8                     Defendant.
                                                          9

                                                         10
                                                                     Based upon the stipulation of the parties, and good cause appearing, it is hereby
                                                         11
                                                              ORDERED that Mr. Lusby’s sentencing hearing set for June 1, 2021, be, and the same hereby is,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                         13   VACATED.
      HENDERSON NEVADA 89012




                                                         14                                                                          July 20
                                                                     IT IS FURTHER ORDERED that the sentencing hearing is reset for _________,2021,
                                    TEL – 702.463.9074




                                                         15   at the hour of 9:30 a.m. in courtroom 6C.
                                                         16

                                                         17
                                                              Dated this 6th day of May 2021.
                                                         18

                                                         19

                                                         20

                                                         21
                                                                                                           ________________________________________
                                                         22
                                                                                                           THE HONORABLE ANDREW P. GORDON
                                                         23                                                UNITED STATES DISTRICT JUDGE

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                          Page 3 of 3
